Dear Mr. Chelette:
Your opinion request dealt with the method of payment of school board members.  At present, members are paid $350 per month by the payroll department with social security contributions being withheld and employer contributions being made.  Your question is as follows:
      If the School Board voted to pay these sums through accounts receivable instead of payroll can an individual member choose to continue to receive their check through payroll which allows for employee social security deductions and employees contributions.
Your request indicates that the Board members are in the Social Security system as regards their compensation.  In our opinion, a change in the source of compensation would not change the obligation to deduct social security contributions or to make employer contributions.
Trusting the above answers you question, we remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General